Citation Nr: 1046705	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-20 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.  He served in the Republic of Vietnam from 
April 1968 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for posttraumatic 
stress disorder (PTSD).  In February 2008, the Veteran submitted 
a notice of disagreement and subsequently perfected his appeal in 
June 2009.

In September 2009, the Veteran presented sworn testimony during a 
Travel Board hearing in Pittsburgh, Pennsylvania, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

In May 2008, the Veteran submitted a statement claiming that he 
has ringing in his ears due to his military service.  Thus, the 
issue of entitlement to service connection for tinnitus has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's currently diagnosed PTSD is linked to an in-service 
stressor for which there is credible supporting evidence.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for PTSD, 
that claim has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA is moot.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from PTSD as a 
result of his active military service.  Specifically, he reports 
that he was exposed to mortar attacks, which has been verified by 
the RO.  He contends that these experiences have resulted in 
PTSD.  Therefore, he believes that service connection is 
warranted.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) 
(2010); see also 38 U.S.C.A. § 1154(b) (West 2002).  

Where a determination is made that a veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the veteran's testimony.  See Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of the 
claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For purposes of 
this paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 
38 C.F.R. § 3.304(f)(3) (2010).

A review of the Veteran's VA psychiatric treatment records 
indicates that he has been diagnosed with and treated for PTSD 
since 2005.  The Board accepts this as evidence of a current 
disability.  As such, the first element of Hickson is met.

Essentially, the Veteran has claimed that he was exposed to 
several hostile military experiences in service.  The RO has 
confirmed that, at minimum, he was exposed to mortar attacks on 
his base.  The Veteran's statements to VA and to his treating 
mental health professionals also seem to indicate that he was in 
fear of being injured or killed while serving in Vietnam.  As 
such, the Board finds that the Veteran's statements and the RO's 
confirmation of mortar attacks near the Veteran's base establish 
an in-service stressor.

In addition to the evidence showing a current diagnosis of PTSD 
and an in-service stressor, the record includes medical evidence 
supporting a nexus between the Veteran's PTSD and his in-service 
experiences.  Specifically, the Veteran's numerous psychiatric 
treatment records discuss his PTSD symptoms and relate them to 
his military experiences.  When discussing specific PTSD 
symptoms, such as nightmares and flashbacks, the Veteran's 
treating VA social worker and psychiatrist note that these 
symptoms are associated with or triggered by discussions of his 
service, news about the Iraq war, or other exposure to war or 
military stimuli.  Although the Veteran's treating mental health 
professionals have not directly stated that his PTSD is due to 
his military service, they have continually correlated the 
Veteran's PTSD symptoms with his military service.  The Board 
finds this to be sufficient medical evidence to establish a 
causal link between the Veteran's PTSD and his in-service 
experiences.

The Board notes that the Veteran was afforded a VA PTSD 
examination in August 2007.  At that time, the examiner diagnosed 
the Veteran with dysthymic disorder and alcohol dependence, in 
full sustained remission.  The examiner did not find that the 
Veteran had PTSD or that his current psychiatric disability was 
related to his military service.  Although psychological testing 
was positive for PTSD, the examiner determined that these results 
were invalid as she believed the Veteran was overreporting his 
symptoms.  The examiner also discounted the diagnosis of PTSD by 
the Veteran's treating professionals.  She indicated that there 
was discrepancy in the diagnoses and that the Veteran's treating 
social worker had initially diagnosed the Veteran with dysthymic 
disorder and ruled out PTSD.  However, she did not discuss this 
social worker's multiple subsequent diagnoses of PTSD or the 
consistent diagnoses of PTSD by the Veteran's social worker and 
psychiatrist over the last few years.  Further, although the 
examiner noted the Veteran's verified stressor (exposure to 
rocket attacks), she questioned whether he was actually and 
personally exposed to such rocket attacks and concluded that he 
had not been exposed to a stressor sufficient to diagnose PTSD.  
However, as noted above, this stressor has already been confirmed 
by the RO and it has been conceded that the Veteran was exposed 
to mortar attacks.  In light of these concerns, the Board finds 
the August 2007 VA examiner's opinion to be of limited probative 
value.

Despite the negative nexus opinion from the August 2007 examiner, 
the Board finds that the treatment records from the Veteran's 
treating VA psychiatrist and social worker, which link the 
Veteran's PTSD symptoms with military stressors, place the 
evidence, at minimum, in equipoise regarding the question of 
whether the Veteran has PTSD which is related to his military 
service.  As such, the benefit-of-the-doubt will be conferred in 
the Veteran's favor and his claim for service connection for PTSD 
is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.304, 4.3 (2010); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


